Case 5:19-mj-03566 Document 1 Filed on 12/21/19 in TXSD Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint :

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

United States of America )
v. )

Regulo ZURITA-Nicolas ) Case No.
)
)
)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 20, 2019 in the county of Webb in the
Southern __ District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Mexico, who has previously been REMOVED or has departed the United

States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Rio Bravo, Texas the said Defendant having not obtained the consent of
the Attorney General of the United States (prior to March |, 2003) or of the Secretary of
the Department of Homeland Security (March |, 2003 and thereafter- Title 6, United
States Code, Sections 202 and 557) for the reapplication by the said Defendant for
admission into the United States.

This criminal complaint is based on these facts:

On or about December 20, 2019 the defendant Regulo ZURITA-Nicolas was apprehended in Rio Bravo, Texas. After a brief
interview it was determined that, Regulo ZURITA-Nicolas was an undocumented alien from Mexico and subsequently placed under
arrest. Further investigation revealed that Regulo ZURITA-Nicolas was previously REMOVED from the United States on
12/05/2019 at E] Paso, Texas. There is no record that Regulo ZURITA-Nicolas has applied for or received permission from the
Attorney General or the Secretary of Homeland Security to re-enter the United States after deportation.

[_ |Continued on the attached sheet. /S/Joshua Steele

 

Complainant's signature

Joshua Steele Border Patrol Agent

 

Printed name and title
Sworn to before me and signed in my presence,

Date: December 23, 2019

 

Judge's signature

City and state: Laredo, Texas Sam Sheldon _U.S. Magistrate Judge
Printed name and title
